Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  the limitation “filter” in line 3 should be “the filter” to provide proper antecedent basis and avoid ambiguity with regard to which filter is being referred to by the limitation.  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: numerals 355, 444a, 444b, 444c, 444d, 444e, 444f are not mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a permeate member disposed under the retentate member configured to receive the dispensed population of cells and distribute the population of cells into a plurality of perforations” renders the claim indefinite because it is unclear how the permeate member distributes the population of cells to the plurality of perforations because the plurality of perforations are present in a perforation member which is provided between the retentate member and the permeate member. If the population of cells is travelling in a direction from the retentate member to the perforation member to the permeate member, then how does permeate member distributes the population of cells in the perforations? Or does the population of cells flow in reverse? 
Claim 3 recites the limitation "the dispensing of reagents", and “the reagent cartridges” in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the permeate member ports" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, the limitation “ultrasonic tabs” renders the claim indefinite because it is unclear what is meant by the term “ultrasonic tab” and how is it different from any other “tab”? The instant specification fails to provide a clear definition of “ultrasonic tab”. 
Regarding claims 16-17, the limitations “wherein the population of cells is diluted into groups of 2 to 50 cells in the perforated member via substantial Poisson distribution” in claim 16, and “wherein the population of cells is diluted into groups of 2 to 10 cells in the perforated member via substantial Poisson distribution” in claim 17 renders the claim indefinite because the claim fails to provide any specific structure or method to achieve the claimed distribution.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “upper surface configured to”, “lower surface configured to”, “permeate member configured to”, “a processor configured to” in claim 1, and “one or more permeate member ports configured to” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10723995 in view of US 2018/0155665. The invention claimed in claim 1 of ‘995 is substantially same as the instant claim 1 except for providing a processor which is taught by ‘665 in a cell singulation/separation device.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10835869 in view of US 2018/0155665. The invention claimed in claim 1 of ‘869 is substantially same as the instant claim 1 except for providing a processor which is taught by ‘665 in a cell singulation/separation device.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10533152 in view of US 2018/0155665. The invention claimed in claim 1 of ‘152 is substantially same as the instant claim 1 except for providing a processor which is taught by ‘665 in a cell singulation/separation device.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 8-10, 13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0155665 (hereinafter referred as “Zenhausern”).
Regarding claims 1 and 13, Zenhausern teaches (fig. 3) a separation device comprising a retentate member (top plate) having an upper surface with ports for introduction of cell culture media, a permeate member (bottom plate) disposed under the retentate member (refer fig. 3), a perforated member (microporous membrane) comprising a plurality of perforations (pores) disposed under and adjacent to the retentate member (refer fig. 3), a filter (nanoporous membrane) disposed under the perforated member and above and adjacent to the permeate member, a gasket (refer fig. 3) surrounding the filter, and a processor (controller) operating the device (refer [0056]).
The claim limitations: "for singulating cells from a population of cells" are intended use limitations and do not impart any additional structure. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Regarding claims 5-6, Zenhausern teaches providing port(s) associated with the permeate member that are fuidically connected to the retentate membe, the perforated member and the filter (Refer fig. 3).
Regarding claims 8-10, Zenhausern teaches retentate member providing retentate channels/member ridges/flow directors (refer fig. 3 indicating flow channels in shape of ridges/flow directors).
Regarding claims 16-17, limitations of claims 16-17 are reciting a manner of operating the device without structurally limiting the apparatus and material being worked upon by the apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claims 18-20, limitations of claims 18-20 recite material being worked upon by the apparatus. "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zenhausern.
Regarding claims 2-4, Zenhausern teaches providing a controller programmed to control liquid deliver to the device (Refer [0056]). Providing a storage container from which the liquid is delivered would have been obvious to one of ordinary skill in the art since the liquid must require some sort of storage device from which it is being supplied to the device.
Regarding claim 7, Zenhausern further teaches joining components of the device by any suitable means including clamping adhesive, adhere by sonication, and heat bonding [0042]. Selecting a method of joining would have been an obvious matter of choice to one of ordinary skill in the art to provide a suitable adhesion between layers.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zenhausern, in view of US 2017/0056788 (hereinafter referred as “Liu”).
Regarding claim 12, Zenhausern teaches limitations of claim 1 as set forth above. Zenhausern does not teach that the permeate member comprises ultrasonic tabs.
Liu teaches a device comprising a filter and a gasket sandwiched between two plate members (fig. 3A), the plates comprises tabs and receptacles providing fluidic seal (refer [0050]-[0052]).
It would have been obvious to one ordinary skill in the art to modify the permeate member of Zenhausrn to have ultrasonic tabs to provide sealing connection between the permeate member and other components of the device as taught by Liu.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zenhausern, in view of Us 2016/0313306 (hereinafter referred as “Ingber”).
Regarding claim 11, Zenhausern teaches limitations of claim 1 as set forth above. Zenhausern does not teach that the perforated member comprises at least 100,000 perforations, or at least 200,000 perforations, or at least 400,000 perforations.
Ingber teaches a device comprising a perforated member (208) sandwiched between a permeate plate and a retentate plate (refer fig. 2B), wherein the perforated member comprises apertures in a range of 0.01 to 20 microns, and wherein spacing between pores is about 1 to 1000 microns. Ingber also teaches that channels in the permeate/retentate members have a length of upto 10 cm. Therefore, Ingber suggest that size of the plates/membrane can be about 10 cm long and according can be upto 10 cm wide. Such dimension would result in the membrane having more than 100,000 apertures.
It would have been an obvious matter of design choice to one of ordinary skill in the art to select size of perforated member in the device of Zenhausern to have at least 100,000 perforations because Ingber establishes that such perforated members are known in the art.
Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zenhausern, in view of US 2013/0005025 (hereinafter referred as “Church”).
Regarding claims 14-15, Zenhausern teaches limitations of claim 1 as set forth above. Zenhausern does not teach that the automated multi-module cell editing instrument further comprises a transformation module, wherein the transformation module has a flow-through electroporation device for introducing nucleic acids into the population of cells.
Church teaches an apparatus comprising a receptacle configured to receive cells (Claim 27 - 'a receptacle containing one or more cells and optionally containing transformation or transfection media). Church further discloses that the terms "transformation" and "transfection" are intended to refer to a variety of art-recognized techniques for introducing an exogenous nucleic acid sequence (e.g., DNA) into a target cell, including calcium phosphate or calcium chloride co-precipitation, DEAE-dextran-mediated transfection, lipofection, electroporation, optoporation, injection and the like.
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the device of Zenhausrn to include a transformation module, wherein the transformation module has a flow-through electroporation device to transform target cells.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777